Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit


Nos. 19-2128; 21-1510

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                         JUAN A. BAUZA-SAEZ,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]
        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                  Before

                   Kayatta, Thompson, and Gelpí,
                          Circuit Judges.


     Carmen L. Soto-Tellado on brief for appellant in No. 19-2128.
     Gregory B. Conner, Assistant United States Attorney,
W. Stephen Muldrow, United States Attorney, and Mariana E. Bauzá-
Almonte, Assistant United States Attorney, on brief for appellee.

     Jorge L. Gerena-Mendez for appellant in No. 21-1510.
     Gregory B. Conner, Assistant United States Attorney, with
W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, and Maarja T. Luhtaru,
Assistant United States Attorney, on brief for appellee.
December 1, 2022
            GELPÍ, Circuit Judge.       After pleading guilty to aiding

and   abetting     carjacking   under    18 U.S.C.      § 2119(1)    and    (2),

Juan A. Bauza-Saez ("Bauza-Saez" or "Appellant") was sentenced in

November 2014 to 41 months of imprisonment and three years of

supervised release under standard conditions, including that he

not   commit    another   offense.      Little    did   he   learn   from   said

experience.      In August 2018, approximately a year and a half after

his release from prison, and while serving his supervised release

term, Appellant and an accomplice committed another carjacking.

Armed with a firearm, they kidnapped the driver of the carjacked

vehicle and demanded that she take them to her residence.               There,

they assaulted her husband and threatened the couple with further

violence.      Ultimately, the two men looted valuables and drove away

in the vehicle.

            The preceding facts are not in dispute.           Nor is the fact

that Appellant was arrested and indicted for his new criminal

conduct, to wit, carjacking, kidnapping, and firearms offenses.

As a result, the United States Probation Office also filed a motion

notifying that Appellant had violated the conditions of his ongoing

supervised release.       In July 2019, pursuant to a plea agreement,

Appellant      pled   guilty   in   criminal     case   3:18-cr-00697-1(FAB)

("Case No. 1") to carjacking under 18 U.S.C. 2119(1) and (2), as

well as possessing and brandishing a firearm in furtherance of a

crime of violence under 18 U.S.C. § 924(c)(1)(A)(ii).                In October


                                     - 3 -
2019,    the    district     court   sentenced    him    to   204   months   of

imprisonment, 120 months for the carjacking count and 84 months

for the firearm count, to be served consecutively.               Subsequently,

in June 2021, the district court, in case 3:14-cr-00217(JAG)

("Case    No. 2"), revoked his supervised release term from the first

carjacking case and sentenced him to 12 months' imprisonment to be

served consecutively to the sentence imposed in Case No. 1.

              Appellant now challenges both sentences -- arguing that

each     is    procedurally    and   substantively       unreasonable.       We

consolidate the appeals in this opinion.              "Writing solely for the

parties -- who know the facts, procedural history, and arguments

presented," United States v. Vega La-Torres, No. 20-1888, 2022 WL

2758271, at *1 (1st Cir. July 14, 2022), we address each case

seriatim.

Appeal 19-2128, Case No. 3:18-cr-00697-1(FAB) ("Case No. 1")

              At the outset we note that Bauza-Saez did not preserve

his    procedural    reasonableness     claim    by    objecting    during   his

sentence.      As such, we review for plain error.            United States v.

Arroyo-Maldonado, 791 F.3d 193, 197 (1st Cir. 2015).                   Because

Bauza-Saez requested a lower sentence in the district court, he

nonetheless      preserved     his   substantive      reasonableness     claim.

Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020).

We review the same under an abuse of discretion standard.                Id. at




                                     - 4 -
766-67;    United    States   v.    Rijos-Rivera,       No.    21-1721,     2022    WL

17090378, at *3 (1st Cir. Nov. 21, 2022).

            After following the mandated procedures -- determining

the advisory guideline range, hearing from the parties as to

the appropriate       sentence,      and     weighing       the     Section 3553(a)

factors1 -- the       district      court     sentenced       Bauza-Saez.          The

district court        judge    considered         the     parties'       sentencing

recommendations -- Bauza-Saez's request at the low end of the plea

agreement range (138 months) and the Government's request at the

high end (181 months).        However, it disagreed that even the high

end of 181 months was an appropriate sentence, noting that this

was Bauza-Saez's second carjacking offense.                   Next, it took into

consideration       the   conduct    of     the   current     offense,    that     is,

carjacking and kidnapping the victim, assaulting her husband and

causing bodily injury, and further stealing and pawning their

belongings.      In sum, the district court understood that a variant

sentence    of      204   months     more     appropriately         reflected      the

seriousness of the offense, promoted respect for the law, protected

the public from further crimes by Bauza-Saez, and provided adequate

deterrence and punishment.

            We fail to see just how the district court plainly erred

under our procedural-reasonableness caselaw.                      Bauza-Saez claims


     1 The parties did not lodge any objections to the presentence
report.


                                      - 5 -
that the district court did not properly weigh his mitigating

circumstances (like, for example, his substance-abuse issues),

only       alluding      to   the   same,    and    suggests    that    "[t]houghtful

consideration of the circumstances of this case in light of the

[Section] 3553(a)             factors   would       have   resulted     in    a   lower

sentence."      The record evidences otherwise.                "[I]t is incorrect to

assume -- as [Bauza-Saez] does -- that his failure to persuade the

court to impose a more lenient sentence implies that the mitigating

factors he cites were overlooked."                  United States v. Santa-Soler,

985 F.3d 93, 99 (1st Cir. 2021).                    Plus, a sentencing court need

not address every factor "one by one, in some sort of rote

incantation."         United States v. Dixon, 449 F.3d 194, 205 (1st Cir.

2006).       And contrary to what Bauza-Saez suggests, the district

court's      explanation        satisfies     the    requirements      of    procedural

reasonableness, given how there is enough there to show us that it

"considered the parties' arguments and ha[d] a reasoned basis" for

the sentence.         Rita v. United States, 551 U.S. 338, 356 (2007).2

               As   to    the   substantive        reasonableness      of   the   upward

variance, the district court clearly did not abuse its discretion,


       Bauza-Saez claims that the district court erred by saying
       2

he has no dependents when he has two daughters. An unobjected-to
portion of the presentence report mentioned the daughters but added
that they are not his dependents. And the district court could
rely on that unobjected-to part. United States v. Delgado-López,
837 F.3d 131, 135 (1st Cir. 2016). Moreover, it is evident that
the district court was aware of this fact at the sentencing
hearing.


                                            - 6 -
even if the variance is indeed steep.        United States v. Díaz-Lugo,

963 F.3d 145, 157 (1st Cir. 2020).          Rather than being arbitrary,

the district court's upward variance was justified as the court

explicitly emphasized the violent offense conduct displayed by

Bauza-Saez    following   his    release    from    prison   for   his     first

carjacking conviction.3

             Finally, Bauza-Saez, without much ado, claims that the

interests of justice require his sentence to be vacated, as he

faithfully entered a plea agreement.         Not respecting the sentence

recommendation, in turn, violates the "fairness, integrity and

reputation    of    judicial    proceedings,"      he   posits   without    any

elaboration.       Such assertion does not find any support in our

jurisprudence.      See United States v. Díaz-Rivera, 957 F.3d 20, 30

(1st Cir. 2020) ("To the extent [Defendant] argues that the

sentence is substantively unreasonable simply because the court

varied upwardly from the sentences the parties proposed in the

plea agreement and at sentencing, he is wrong."); United States v.

Ubiles-Rosario, 867 F.3d 277, 294 (1st Cir. 2017) (noting that a

district court is not bound by the parties' recommendations);

United States v. Bermúdez-Meléndez, 827 F.3d 160, 165 (1st Cir.

2016) (finding that a district court need not explain its rejection

of the parties' recommendations).


     3 Bauza-Saez's sentencing-disparity and sentence-stacking
suggestions are inadequately briefed and thus waived.


                                    - 7 -
           Thus, we uphold the district court's sentence as we find

it both procedurally and substantively reasonable.

Appeal 21-1510, Case No. 3:14-cr-00217(JAG) ("Case No. 2")

           Bauza-Saez's second appeal challenges the procedural and

substantive reasonableness of his 12-month revocation sentence,

imposed consecutively to that in Case No. 1.       But his arguments do

not persuade.

           Bauza-Saez admits in his brief that he failed to preserve

his procedural error claim, and we note that the district court in

fact followed the required sentencing procedure.          Moreover, and

contrary to Bauza-Saez's assertion, the record below does not

reflect that the district court erroneously felt bound by the

sentencing guidelines, which we presume experienced judges to

know.    United States v. Vega-Salgado, 769 F.3d 100, 104 (1st Cir.

2014).   Nor does the record show that the district court primarily

punished Bauza-Saez for his new criminal conduct.           Rather, the

record   shows   that   the   district    court -- when   balancing   the

Section 3553(a) factors -- properly relied on Bauza-Saez's major

breach of trust in committing serious violations on supervised

release.    See United States v. Tanco-Pizarro, 892 F.3d 472, 481

(1st Cir. 2018) (discussing "breach of trust").        As for his claim

that the district court did not consider any mitigating evidence,

he did not discuss any in his revocation sentencing memorandum or

during his revocation sentencing.         See United States v. Van Anh,


                                  - 8 -
523 F.3d 43, 60 (1st Cir. 2008) (explaining that "[t]he district

court can hardly be faulted for not adequately considering an

argument that was never made to it").               And despite what he

contends, the record also shows that the district court gave him

a chance to allocute.        See United States v. Pacheco, 727 F.3d 41,

49 (1st Cir. 2013) (discussing allocution).

             Insofar as substantive reasonableness is concerned, we

-- for the reasons already given -- reject Bauza-Saez's claim that

the district court failed to consider mitigating evidence.                   We

note   too   that   the    district   court   explicitly   stated    that   it

considered the factors set forth in Section 3553(a).                  Such a

statement is "entitled to significant weight."             United States v.

Márquez-García, 862 F.3d 143, 145 (1st Cir. 2017) (quoting United

States v. Santiago-Rivera, 744 F.3d 229, 233 (1st Cir. 2014)).

Moreover, the district court referred to the factors it understood

to carry greater weight, to wit, Bauza-Saez's violent recidivism,

the seriousness of his supervised release violation, and the need

to promote respect for the law.         The district court was hence not

required to explicate Appellant's supervised release revocation

sentencing decision in further detail.             See United States v.

Butler-Acevedo, 656 F.3d 97, 101 (1st Cir. 2011).           In sum, none of

these matters come even close to plain error.

             Ultimately,     Bauza-Saez's     challenge    rests    upon    the

preserved     claim   that     his    revocation   sentence    should       run


                                      - 9 -
concurrently to his new criminal sentence in Case No. 1.              Neither

statute nor sentencing guidelines require, nor even suggest, that

result.    Indeed, the guidelines provide that a revocation sentence

should run consecutively to any other sentence being served, even

if   the   other   sentence   gave   rise   to    the    supervised   release

revocation.        U.S.S.G.   § 7B1.3(f).        The    district   court   here

specifically noted that a consecutive sentence was necessary "to

comply with the purposes of . . . Section 3553 and to lend some

meaning to revocation of supervised release."             Given this, we fail

to find any abuse of discretion on the district court's behalf.

To the contrary, the district court well recognized that punishment

for supervised release violations serves an independent purpose

than that of ordinary punishment for an offense itself.

Affirmed.




                                  - 10 -